Exhibit 10.38 PURCHASE AGREEMENT ACQUISITION OF THE STOCK OF GEM NEWCO, INC., A DELAWARE CORPORATION, AND THE LIMITED PARTNERSHIP INTERESTS OF GEM POMONA LP, A DELAWARE LIMITED PARTNERSHIP, BY LUNTZ ACQUISITION (DELAWARE), LLC, ADELAWARE LIMITED LIABILITY COMPANY, FROM GENERAL ENVIRONMENTAL MANAGEMENT, INC., A NEVADA CORPORATION DATED AS OF NOVEMBER 25, 2009 TABLE OF CONTENTS Page ARTICLE 1 GENERAL 2 Section 1.1 General Definitions 2 Section 1.2 Special Definitions Related To ERISA 9 Section 1.3 Special Definitions Related to Environmental Matters 10 Section 1.4 Special Definitions Related to Indemnification 12 Section 1.5 Usage 12 ARTICLE 2 PURCHASE AND SALE OF PURCHASED INTERESTS 14 Section 2.1 Purchase of Purchased Interests 14 Section 2.2 Purchase Price and Payment 14 Section 2.3 Instruments of Conveyance 14 Section 2.4 Time and Place of Closing 15 Section 2.5 Net Working Capital Adjustment of Purchase Price 15 Section 2.6 Further Adjustment to Purchase Price 16 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER 18 Section 3.1 Organization and Qualification 18 Section 3.2 Capitalization of Company 18 Section 3.3 Title to Company Shares 19 Section 3.4 Subsidiaries; Partnerships; Investments 19 Section 3.5 Authorization of Transaction 20 Section 3.6 No Conflict of Transaction With Obligations and Laws 20 Section 3.7 Books and Records; Internal Controls 21 Section 3.8 Financial Statements 21 Section 3.9 Absence of Undisclosed Liabilities 22 Section 3.10 Conduct of Business; Absence of Certain Changes 22 Section 3.11 Taxes 24 Section 3.12 Property 26 Section 3.13 Collectability of Receivables 29 Section 3.14 Contracts and Commitments 29 Section 3.15 Labor and Employee Relations 31 Section 3.16 ERISA and Employee Benefits 32 Section 3.17 Intellectual Property Rights 35 Section 3.18 Environmental Matters 37 Section 3.19 Warranty or Other Claims 39 Section 3.20 Compliance With Legal Requirements; Governmental Authorizations 39 Section 3.21 Legal Proceedings; Court Orders 40 Section 3.22 Borrowings and Guarantees 41 Section 3.23 Financial Service Relations and Powers of Attorney 41 Section 3.24 Insurance 42 i Section 3.25 Finder’s Fee 43 Section 3.26 Transactions With Related Parties 43 Section 3.27 Absence of Sensitive Payments 44 Section 3.28 Disclosure of Material Information 44 Section 3.29 Copies of Documents 45 Section 3.30 Adequacy of Consideration 45 Section 3.31 Representations and Warranties Regarding GEM NewCo and GEM LP 45 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER 47 Section 4.1 Organization of Buyer 47 Section 4.2 Authorization of Transaction 47 Section 4.3 No Conflict of Transaction With Obligations and Laws 47 ARTICLE 5 COVENANTS OF THE COMPANY AND THE SELLER PRIOR TO CLOSING 48 Section 5.1 Access to Information 48 Section 5.2 Affirmative Covenants with Respect to Ordinary Course of Business 48 Section 5.3 Negative Covenants with Respect to Ordinary Course of Business 50 Section 5.4 Governmental Permits and Approvals; Consents 51 Section 5.5 Assignment of Contracts 51 Section 5.6 Notification of Breach of Representations and Warranties 52 Section 5.7 Consummation of Agreement 52 Section 5.8 Exclusive Dealing 52 Section 5.9 ERISA Benefit Plan 53 Section 5.10 Welfare Plan 53 Section 5.11 Formation of GEM NewCo and GEM LP; Joinder; Merger 54 Section 5.12 Settlement of Proceedings 54 Section 5.13 Stockholder Meeting 55 Section 5.14 Payroll and Reimbursement 55 ARTICLE 6 COVENANTS OF BUYER PRIOR TO CLOSING 56 Section 6.1 Governmental Permits and Approvals 56 Section 6.2 Consummation of Agreement 56 ARTICLE 7 CONDITIONS TO OBLIGATIONS OF BUYER 56 Section 7.1 Due Diligence Review 56 Section 7.2 Representations; Warranties; Covenants 57 Section 7.3 No Bankruptcy 57 Section 7.4 Absence of Certain Litigation 57 Section 7.5 Resignations of Officers and Directors; Releases 57 Section 7.6 Consents and Authorizations 58 Section 7.7 Certain Actions Completed 58 Section 7.8 Formation of GEM LP and GEM NewCo; Merger 62 Section 7.9 Execution of Instruments of Conveyance and Additional Documents 63 Section 7.10 Real Estate Matters 63 Section 7.11 Closing Certificate of Company and Seller 64 Section 7.12 Opinion of Seller’s Counsel 64 ii ARTICLE 8 CONDITIONS TO OBLIGATIONS OF SELLER 65 Section 8.1 Representations; Warranties; Covenants 65 Section 8.2 Absence of Certain Litigation 65 ARTICLE 9 INDEMNIFICATION 65 Section 9.1 Survival; Right To Indemnification Not Affected By Knowledge or Materiality 65 Section 9.2 Indemnification By Seller 66 Section 9.3 Indemnification by Buyer 67 Section 9.4 Special Indemnification Provision Regarding Environmental Matters 67 Section 9.5 Defense of Third Party Actions 69 Section 9.6 Payment of Indemnification 70 Section 9.7 Miscellaneous 71 ARTICLE 10 AGREEMENTS AFTER CLOSING 71 Section 10.1 Further Assurances 71 Section 10.2 Transition Services 71 Section 10.3 Collected Receivables.To the extent that Company collects any amounts owing on the receivables listed on Schedule 3.13(a) after Closing, Company shall remit such funds, less any expenses incurred in effecting such collection, to Seller on a quarterly basis. 72 Section 10.4 Merger Expenses.Buyer shall reimburse Seller for all reasonable incurred expenses incurred by Seller or Company, as applicable, in connection with the formation of GEM NewCo, the formation of GEM LP, and the Merger of Company into GEM LP.Provided however, such expenses shall not include any Taxes. 72 Section 10.5 Non-Compete; Non-solicitation 72 Section 10.6 Customer And Other Business Relationships 72 Section 10.7 Assistance In Proceedings 73 Section 10.8 Retention Of And Access To Records 73 Section 10.9 Use of GEM logo 73 Section 10.10 Employees and Employee Benefits 73 Section 10.11 Confidentiality 74 Section 10.12 Actions with Respect to Closure Deposit 75 ARTICLE 11 TAX MATTERS 75 Section 11.1 Allocation of Tax Liabilities 75 Section 11.2 Tax Characterization 76 Section 11.3 Allocation of Purchase Price 76 Section 11.4 Cooperation 76 Section 11.5 Tax Refunds 76 Section 11.6 Transfer Taxes 76 ARTICLE 12 TERMINATION OF AGREEMENT 77 Section 12.1 Termination 77 Section 12.2 Casualty Loss 77 Section 12.3 Effect of Termination 77 iii Section 12.4 Right to Proceed 78 ARTICLE 13 MISCELLANEOUS 78 Section 13.1 Fees and Expenses 78 Section 13.2 Notices 78 Section 13.3 Publicity and Disclosures 79 Section 13.4 Time Period 79 Section 13.5 Entire Agreement 79 Section 13.6 Severability 80 Section 13.7 Assignability and No Third Party Beneficiary 80 Section 13.8 Amendment and Waiver 80 Section 13.9 Governing Law and Jurisdiction 81 Section 13.10 Counterparts 81 Section 13.11 Effect of Table of Contents and Headings 81 iv PURCHASE AGREEMENT AGREEMENT entered into as of November 25, 2009 among Luntz Acquisition (Delaware), LLC, aDelaware limited liability company (“Buyer”), General Environmental Management, Inc., a Delaware corporation (the “Company”), and General Environmental Management, Inc., a Nevada corporation, being the holder of all of the issued and outstanding capital stock of the Company (the “Seller”). RECITALS: WHEREAS, as of the date hereof, Seller owns all of the outstanding shares of stock of the Company (the “Company Shares”); WHEREAS, in anticipation of the transactions contemplated by this Agreement and as more fully detailed herein, prior to the Closing (as defined herein), Seller shall cause to be formed a Delaware corporation that shall be wholly-owned by Seller and be named GEM NewCo, Inc., or a name similar thereto (“GEM NewCo”); WHEREAS, in anticipation of the transactions contemplated by this Agreement and as more fully detailed herein, prior to the Closing (as defined herein), Seller shall cause to be formed a Delaware limited partnership, the sole limited partner of which shall be Seller and the sole general partner of which shall be GEM NewCo, which limited partnership shall be named GEM Pomona LP, or a name similar thereto (“GEM LP”); WHEREAS, the general partnership interest that shall be owned by GEM NewCo shall represent a non-economic interest in GEM LP; WHEREAS, in anticipation of the transactions contemplated by this Agreement and as more fully detailed herein, prior to the Closing (as defined herein) the Company shall be merged with and into GEM LP, with GEM LP surviving the merger (the “Merger”); WHEREAS, following the effectiveness of the Merger, Seller is willing to sell all of the limited partner interests of GEM LP (the “LP Interests”) and all of the outstanding shares of stock of GEM NewCo (the “NewCo Shares”) to Buyer; WHEREAS, following the effectiveness of the Merger, Buyer wishes to acquire all of the LP Interests and NewCo Shares (sometimes collectively referred to herein as the “Purchased Interests”); and WHEREAS, for income tax purposes, it is intended that the purchase of the Purchased Interests be treated as a purchase of assets for income tax purposes; NOW, THEREFORE, in consideration for the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1 ARTICLE 1 GENERAL Section 1.1General Definitions. In addition to the specific definitions in Sections 1.2 et seq. of this Agreement, for purposes of this Agreement, the following terms have the indicated meanings: “Active Employees” means all employees employed on the Closing Date by the Company and the Company subsidiaries for their respective business who are: employed exclusively in such business as currently conducted, including employees on temporary leave of absence, including family medical leave, military leave, temporary disability or sick leave, but excluding employees on long-term disability leave. “Acquisition Transaction” has the meaning specified in Section 5.8(a). “Ancillary Agreements” means collectively, the Merger Documents, the Joinder Agreements, the GEM LP/NewCo Documents, the Voting Agreement, the Paydown and Release Letter, Romic Settlement, if any, and CH Settlement, if any. “Base Balance Sheet” has the meaning specified in Section 3.8(b). “Base Balance Sheet Date” has the meaning specified in Section 3.8(b). “Best Efforts or “best efforts” means the efforts that a reasonable Person desirous of achieving a result would use in similar circumstances to ensure that such result is achieved as expeditiously as possible. “Business Day” means any day of the year on which national banking institutions in New York, New York are open to the public for conducting business and are not required or authorized to close. “Business Information” has the meaning specified in the definition of “Intellectual
